DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 06/02/2021, Claims 3, 6, 8-9, and 13 have been cancelled, and Claims 1, 2, 4, 5, 7, 10-12, 14, 15 and Newly Added Claims 16-19 are pending.

REASONS FOR ALLOWANCE
Claims 1, 2, 4, 5, 7, 10-12, and 14-19 are allowed.
The closest prior art of record, Lowry (US PGPub 2009/0005794) and Teirstein (US PGPub 2010/0010475), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 15 which recite, inter alia "at least one stabilizing foot; an attachment feature….a plurality of racks, each of the plurality of racks comprising… a plurality of cassette locations, each of the plurality of cassette locations comprising: an inside suture holder; an outside suture holder; one or more inside holding slots; one or more outside holding slots; and a cassette receiver".  The novelty of this invention is the device provides for improved suture management which interact efficiently with modern minimally invasive surgical tools (Paragraph 0003; instant specification PGPub).
The closest prior arts of record, Lowry and Teirstein teach a rack for suture management similar to that of Claims 15 however the prior art does not teach the particulars of Claim 15, specifically the claim language “a plurality of racks, each of the racks comprising a plurality of grooves, connection portions, one or more soft inserts. 
Because none of the prior art documents of record teach a rack for suture management as recited in Claims 015 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1 and 15 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED G GABR/Examiner, Art Unit 3771